Citation Nr: 0113917	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Disagreement with the initial 50 percent rating assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than June 10, 
1996 for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas Regional Office 
(RO).  The veteran testified at hearings before a Hearing 
Officer at the RO in April 1997 and July 1999. 


REMAND

Service connection for PTSD was granted by rating action in 
May 2000 and a 50 percent rating was assigned, effective from 
June 10, 1996.  

The veteran filed his claim for service connection for PTSD 
in June 1996.  The criteria for evaluation of mental 
disorders were amended during the pendency of the appellant's 
appeal, effective November 7, 1996. See 61 Fed. Reg. 52,700 
(October 8, 1996).  Those rating criteria are substantially 
different from the previous criteria. The United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals, (Court) has held that for the 
purpose of appeals, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991). 

In the present case, the record shows that in reaching its 
decision, the RO applied the criteria effective on or after 
November 7, 1996 but failed to consider the criteria as of 
the date of filing his claim.  The statement of the case does 
not discuss the disability rating for PTSD under the criteria 
in effect prior to November 7, 1996.  Therefore, the Board 
finds that the veteran should be informed of the criteria as 
of the date of claim for the rating of his disability and 
that he be allowed the opportunity to present argument and 
evidence relevant to those criteria.

The most recent VA psychiatric examination was conducted in 
July 1999.  The diagnosis was PTSD, chronic and the examiner 
assigned a global assessment of functioning (GAF) score of 
48.

The Board notes that VA hospital and outpatient treatment 
records dated both prior to and following the recent VA 
examination show diagnoses of severe PTSD.  A December 1999 
outpatient record shows that a GAF score of 40 was assigned.

The Board finds that the evidence suggests that the veteran's 
service-connected PTSD may have increased in severity and 
another examination is needed to determine the current 
severity of the service-connected PTSD.

The Board also finds that the another VA psychiatric 
examination is required because the examiner did not 
expressly address the degree of industrial inadaptability 
caused of the service-connected PTSD in light of the 
veteran's statements that he was unemployable.  Such an 
opinion is required before the Board can decide the issue of 
a total compensation rating based on individual 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In August 2000, the veteran's attorney indicated that the 
veteran was unemployable and had filed for Social Security 
benefits.  The Board finds that those records may be 
pertinent to the veteran's claim and must be obtained.  In 
addition, the RO should obtain any other VA or private 
medical records not currently in the claims folder.

The Board finds that the issue of an earlier effective date 
for the grant of service-connection for PTSD must be 
deferred, pending completion of the development of the 
evidence.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected PTSD since 
July 2000.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should request the records 
held by the Social Security 
Administration in connection with the 
veteran's application for disability 
compensation.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examine should report a 
full multiaxial diagnosis, to include a 
Global Assessment of Functioning score on 
Axis V. The examiner should be requested 
to express an opinion as to the degree of 
disability currently manifested by the 
PTSD, under both the old and new criteria 
of Diagnostic Code 9411.  The examiner 
should indicate whether the evidence 
demonstrates different degrees of 
impairment since service connection was 
granted for PTSD, and if so, the periods 
of time that correspond to each different 
degree of disability.  The examiner also 
should offer an opinion as to whether the 
service-connected PTSD precludes the 
veteran from securing and following 
substantially gainful employment.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Following completion of the above, 
the RO review the veteran's claims, to 
include consideration of the issue of an 
increased disability rating for PTSD 
under both the old and new criteria for 
Diagnostic Code 9411, utilizing the 
criteria most favorable to the appellant 
in accordance to the provisions of 
VAOPGCPREC 3-00 (April 10, 2000).  
Moreover, as this is a rating from an 
original claim, the RO should consider 
whether staged ratings are appropriate 
under the holding in Fenderson v. West, 
12 Vet. App. 119 (1999).  If the claims 
remain denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative and they 
should be given an opportunity to 
respond. 


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


